—Plaintiffs in Action No. 1 and defendants in Action No. 2, by permission of this court, appeal from an order of the Appellate Term, Second Department, which affirmed judgments of the Municipal Court, Borough of Brooklyn, Sixth District, entered November 1, 1949, and May 23, 1949, respectively, in a consolidated action, to recover alleged overcharges of rent of garage space collected by defendant, which awarded judgment for defendant against plaintiffs in Action No. 1, and judgment for plaintiffs against defendants for twelve months’ overcharge of rent in Action No. 2. Order of the Appellate Term unanimously affirmed, without costs. It is our opinion that the garage space was a service to the tenants of the housing accommodations in the multiple dwelling house of which the garage was a part and subject to the Federal Emergency Price Control Act of 1942, *849as amended (U. S. Code, tit. 50, Appendix, § 901 et seq.) and the Federal Housing and Rent Act of 1947, as amended (U. S. Code, tit. 50, Appendix, § 1881 et seq.) and not subject to the New York State Commercial Rent Law (L. 1945, eh. 3, as amd.). (Woods V. Forest Hills South, 172 F. 2d 147.) The cause of action in Action No. 1 under the Federal statute was commenced upon the amendment of the complaint to allege that cause of action. (McConnell v. Caribbean Petroleum Co., 278 N. Y. 189.) Under the applicable Federal statutes an action may not be maintained to recover such excessive rent paid in any period prior to twelve months before the commencement of the action. (Castillo v. Spilnyh, 195 Mise. 386; East 7th St. Realty Gorp. v. Damm, 196 Mise. 920; Thompson v. Taylor, 62 F. Supp. 930; Borníes v. Babcoch, 65 F„ Supp. 380; Citrone v. Palladino, 77 N. Y. S. 2d 489, 491; Hill v. Board of Supervisors of Rensselaer Co., 119 N. Y. 344, 347.) Present — Nolan, P. J., Carswell, Adel, Sneed and MaeCrate, JJ.